DETAILED ACTION
Claims 1-22 are pending. Claims 4 and 17 are amended. Claims 18-22 are added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on June 28, 2022.  As directed by the amendment: claims 4 and 17 have been amended, and claims 18-22 have been added.  Thus, claims 1-22 are presently pending in this application, with claims 1-3, 5-6, and 10-15 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) rejection.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) rejections, however, additional rejections are made as detailed below.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites “and angle” in line 2 which should be “an angle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites “in the region of the low density of channels” in lines 1-2.  This phrase can be interpreted as “in the area” or “close to” the low density of channels, whereas the examiner believes that the intention is to refer to the region with the low density of channels.  The examiner is interpreting “in the region of the low density of channels” as “in the region [[of]] with the low density of channels”.
Claim 19 recites “in the region of the low density of channels” in lines 1-2.  This phrase can be interpreted as “in the area” or “close to” the low density of channels, whereas the examiner believes that the intention is to refer to the region with the low density of channels.  The examiner is interpreting “in the region of the low density of channels” as “in the region [[of]] with the low density of channels”.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogden (US 5708985).
Regarding claim 4, Ogden describes a lining for items of clothing, footwear and accessories (see Fig. 5), comprising: a plurality of channels (spaces 44) alternated with ribs (ribs 36), wherein each of the plurality of channels and ribs is comprised of a fabric material (knit, col. 3, ll. 57-62, Figs. 4A-4C), wherein the plurality of channels includes a region with a high density of channels, a region with a medium density of channels, and a region with a low density of channels (see annotated Fig. 5 below), and wherein the plurality of channels in each of the region with the high density of channels, the region with the medium density of channels, and the region with the low density of channels, are symmetrical with respect to a medial plane of the lining (symmetrical about longitudinal axis 26’, see Fig. 5).

    PNG
    media_image1.png
    728
    576
    media_image1.png
    Greyscale

Regarding claim 16, the lining of Ogden includes wherein each of the channels of high density region, the medium density region, and the low density region is configured to provide a fluid flow path from a first end of each respective channel to a second end of each respective channel (the channels extend from a medial to lateral side, see annotated Fig. 5 below, fully capable of providing a fluid flow along these paths).

    PNG
    media_image2.png
    728
    588
    media_image2.png
    Greyscale

Regarding claim 17, the lining of Ogden as applied to claim 16 further includes wherein the fluid flow path for each of the channels of low density region are spaced apart from each channel of high density region (see annotated Fig. 5 above, the paths are spaced from one another).  
Regarding claim 18, the lining of Ogden includes wherein in the region of the low density of channels, and angle formed by the ribs and channels increases progressively with respect to the medial plane (26’) of the lining (see annotated Fig. 5 below).  

    PNG
    media_image3.png
    728
    588
    media_image3.png
    Greyscale

Regarding claim 19, the lining of Ogden includes wherein in the region of the low density of channels, the ribs and channels are oriented along a vertical direction proximate to the medial plane (see annotated Fig. 5 below).  

    PNG
    media_image4.png
    728
    614
    media_image4.png
    Greyscale

Regarding claim 20, the lining of Ogden includes wherein a plurality of channels of the medium density region merge into a same channel of the high density region (see annotated Fig. 5 below).

    PNG
    media_image5.png
    728
    619
    media_image5.png
    Greyscale

Regarding claim 21, the lining of Ogden includes wherein a rib of the medium density region branches into multiple ribs in the high density region (see annotated Fig. 5 below, the Examiner has interpreted the single rib to have branched into two separate ribs, there is no requirement that the ribs be attached, indeed the claim appears to require separate ribs).  

    PNG
    media_image6.png
    728
    619
    media_image6.png
    Greyscale

Claim(s) 4 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al. (US 20120174282).
Regarding claim 4, Newton describes a lining for items of clothing, footwear and accessories, comprising (see Fig. 16B): a plurality of channels (voids 210) alternated with ribs (flexible layer 200, portion of base layer 100 below the flexible layer), wherein each of the plurality of channels and ribs is comprised of a fabric material (base layer formed of cotton, spandex, combinations thereof, para. 0072, flexible layer 200 formed of cotton, spandex, silk, combinations thereof, para. 0073, also may be integrally formed, para. 0074), wherein the plurality of channels includes a region with a high density of channels, a region with a medium density of channels, and a region with a low density of channels (see annotated Fig. 16B below), and wherein the plurality of channels in each of the region with the high density of channels, the region with the medium density of channels, and the region with the low density of channels, are symmetrical with respect to a medial plane of the lining (see annotated Fig. 16B below).

    PNG
    media_image7.png
    846
    1138
    media_image7.png
    Greyscale

Regarding claim 22, the lining of Newton includes wherein in each of the medium density region and the high density region, the channels form an angle between 30° and 60° with respect to the medial plane (see annotated Fig. 16B above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogden (US 5708985) as evidenced by Lambertz (US 20140208479).
Regarding claim 7, the lining of Ogden describes the limitations of claim 7, but does not explicitly describe wherein in said low-density regions said ribs have a width comprised between 1 mm and 4 mm and said channels have a width comprised between 6 mm and 20 mm.  
Ogden does describe that the preferred width of each rib is in the range of 5-10 mm, and the spacing between about 4-8 mm but also states that the width could be formed based on the courses (col. 3, ll. 57-67) and thus the overall width of the ribs and courses would change.  Ogden further describes that one of the purposes of the sock is to permit free passage of air through the sock in order to wick moisture away.    
Lambertz sets forth that channel and rib width is a result effective variable, wherein different sized channels could be utilized in different areas depending on the sport and thereby changes whether the article is heating, or cooling the musculature (para. 0008). These changes in size of the channels, and shape of the channels further influence the shape and size of the ribs (para. 0006, Fig. 1 and Fig. 2).  Furthermore, there is no criticality listed for the particular size of the channels or ribs.
It would have been obvious to a person having ordinary skill in the art prior at the time of filing the instant application to modify the size of the channels, for the purpose of providing accurate ventilation to particular areas of a foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 8, the lining of Ogden describes the limitations of claim 8, but does not explicitly described in said medium-density regions said ribs have a width comprised between 2 mm and 5 mm and said channels have a width comprised between 3 mm and 6 mm.
Ogden does describe that the preferred width of each rib is in the range of 5-10 mm, and the spacing between about 4-8 mm but also states that the width could be formed based on the courses (col. 3, ll. 57-67) and thus the overall width of the ribs and courses would change.  Ogden further describes that one of the purposes of the sock is to permit free passage of air through the sock in order to wick moisture away.    
Lambertz sets forth that channel and rib width is a result effective variable, wherein different sized channels could be utilized in different areas depending on the sport and thereby changes whether the article is heating, or cooling the musculature (para. 0008). These changes in size of the channels, and shape of the channels further influence the shape and size of the ribs (para. 0006, Fig. 1 and Fig. 2).  Furthermore, there is no criticality listed for the particular size of the channels or ribs.
It would have been obvious to a person having ordinary skill in the art prior at the time of filing the instant application to modify the size of the channels, for the purpose of providing accurate ventilation to particular areas of a foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 9, the lining of Ogden describes the limitations of claim 9, but does not explicitly describe wherein in said high-density regions said ribs have a width comprised between 1 mm and 7 mm and said channels have a width comprised between 1 mm and 3 mm.
Ogden does describe that the preferred width of each rib is in the range of 5-10 mm, and the spacing between about 4-8 mm but also states that the width could be formed based on the courses (col. 3, ll. 57-67) and thus the overall width of the ribs and courses would change.  Ogden further describes that one of the purposes of the sock is to permit free passage of air through the sock in order to wick moisture away.    
Lambertz sets forth that channel and rib width is a result effective variable, wherein different sized channels could be utilized in different areas depending on the sport and thereby changes whether the article is heating, or cooling the musculature (para. 0008). These changes in size of the channels, and shape of the channels further influence the shape and size of the ribs (para. 0006, Fig. 1 and Fig. 2).  Furthermore, there is no criticality listed for the particular size of the channels or ribs.
It would have been obvious to a person having ordinary skill in the art prior at the time of filing the instant application to modify the size of the channels, for the purpose of providing accurate ventilation to particular areas of a foot, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include multiple ribs with different densities and angles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732